DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beitner (GB 2145876A) in view of Limbeck et al. (US 2012/0042640).
	Regarding claim 1, Beitner discloses a power generating apparatus comprising: a duct through which a first fluid passes (page 2 lines 62-63); a first thermoelectric module and a second thermoelectric module disposed on a first surface of the duct are spaced apart from each other (page 2 line 91; 6 and 8 in Figures 1 through 3; it is noted that the phrase "disposed on" does not require direct physical contact or the absence of intermediate components); and a shield member disposed between the first thermoelectric module and the second thermoelectric module on the first surface of the duct (12 in Figure 1), wherein the shield member includes a first face disposed between the first thermoelectric module and the second thermoelectric module and a second face disposed between the first thermoelectric module and the second thermoelectric module and having a height higher than a height of the first face with respect to the first surface of the duct (shown in annotated Figure 1 below).

[AltContent: textbox (third face)][AltContent: textbox (first face)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper surface of second thermoelectric module)][AltContent: textbox (upper surface of first thermoelectric module)][AltContent: arrow][AltContent: textbox (second face)][AltContent: arrow]
    PNG
    media_image1.png
    589
    456
    media_image1.png
    Greyscale

	While Beitner does disclose a passage 12 leading to a wiring access cavity 13 in the insulation 11, and that the elements 6 may be connected in series or parallel as desired (page 2 lines 106-111) and further discloses that further like generators may be mounted on the conduit 1 and the thermoelectric elements thereof connected as appropriate to achieve a total power output to meet a required DC power demand (page 2 lines 118-120); Beitner does not explicitly disclose a connector disposed between the first thermoelectric module and the second thermoelectric module on the first surface of the duct.
	Limbeck discloses a power generating apparatus and further discloses a connector disposed between first and second thermoelectric modules on a surface of a fluid duct (45 - [0069]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the thermoelectric modules of Beitner with a connector, as disclosed by Limbeck, because the use of a connector to establish an electrical connection between thermoelectric modules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Beitner, as modified by the teaching of Limbeck, discloses the connector is disposed between the first surface of the duct and the shield member (Limbeck - 45; [0069]).
	With regard to the limitation requiring the connector disposed between the first surface of the duct and the second face of the shield member such that the connector is spaced apart from the shield member, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Modified Beitner further discloses the first face is disposed closer to the first thermoelectric module or the second thermoelectric module than the second face (Beitner - shown in annotated Fig. 1 above), and the second face is disposed lower than an upper surface of the first thermoelectric module and is disposed lower than an upper surface of the second thermoelectric module (Beitner - shown in annotated Fig. 1 above; it is noted that the terms "upper" and "lower" are dependent on the spatial orientation of the device). 
	Regarding claim 2, modified Beitner discloses all the claim limitations as set forth above. Modified Beitner further discloses each of the first thermoelectric module and the second thermoelectric module includes a thermoelectric device disposed on the first surface (Beitner - 6 and 8on the first surface of the duct in Figure 1; it is noted that the term "disposed on" does not require direct physical contact or the absence of intermediate components) and a radiation fin disposed on the thermoelectric device (Beitner - 19 on 6 and 8 in Figure 1); and an upper surface of the first face is disposed at a height lower than a height of a lower surface of the radiation fin (Beitner - first face in relation to 19 in annotated Fig. 1 above).
	Regarding claim 3, modified Beitner discloses all the claim limitations as set forth above.  
	While modified Beitner does disclose wiring to provide for electrical connections to the thermoelectric elements (Beitner - page 2 lines 106 through 117), and further discloses the individual modules are electrically connected to one another through a connecting device (Limbeck - 45; [0069]); modified Beitner does not explicitly disclose an electrical wire drawn out from the thermoelectric device is connected to the connector.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the connection between modules disclosed in modified Beitner, with an electrical wire connected to the connector, because as evidenced by Beitner (page 2 lines 106 through 117), the use of wiring in electrical connections amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the electrical connection between the modules of modified Beitner with an electrical wire connected to the connector, based on the teachings of Beitner and Limbeck.
	Modified Beitner does not explicitly disclose a lower surface of the second face is disposed at a height higher than a height of the electrical wire and a height of the connector; however, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 4, modified Beitner discloses all the claim limitations as set forth above.  Modified Beitner further discloses the shield member further includes a third face between the first face and the second face and having a height higher than the height of the first face and lower than the height of the second face (shown in annotated Fig. 1 above). 
	Regarding claim 5, modified Beitner discloses all the claim limitations as set forth above.  
	While modified Beitner does not explicitly disclose the third face is disposed at a height higher than the height of the electrical wire; and the second face is disposed at a height higher than the height of the connector; it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 11, modified Beitner discloses all the claim limitations as set forth above. 
	While modified Beitner does disclose thermoelectric elements 6 (Beitner - Fig. 1); modified Beitner does not explicitly disclose an insulating member disposed between the first surface and a lower surface of the shield member.
	Limbeck discloses thermoelectric devices formed with an insulating member 6 (Figure 2; [0065]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric devices of modified Beitner in the manner disclosed by Limbeck, thereby including an insulating member, because the configuration amounts to a known structural arrangement in the art, and one of ordinary skill would have a reasonable expectation of success when including an insulating layer, as disclosed by Limbeck, in the thermoelectric device of modified Beitner based on the teaching of Limbeck.
	Regarding claim 12, modified Beitner discloses all the claim limitations as set forth above. Modified Beitner further discloses the insulating member is disposed on side surfaces of the electrical wire and the connector on the first surface (Limbeck - 45 is on 6 in Figures 2 and 6; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 13, modified Beitner discloses all the claim limitations as set forth above. Modified Beitner further discloses the insulating member is not disposed between the electrical wire and the lower surface of the shield member and between the connector and the lower surface of the shield member (Limbeck - the insulating layer between the connector 45 and the duct is not disposed between the connector 45 and the lower surface in Figures 2 and 6 of Limbeck).
	Regarding claim 14, modified Beitner discloses all the claim limitations as set forth above. 
	While modified Beitner does not explicitly disclose an upper surface of the second face is disposed to have a maximum height, which is 0.25 times a height difference between the lower surface of the radiation fin and an upper surface of the radiation fin, from the lower surface of the radiation fin; such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 15, modified Beitner discloses all the claim limitations as set forth above.  
With regard to the limitation "a temperature of a second fluid sequentially passing through the radiation fin of the first thermoelectric module, an upper surface of the shield member, and the radiation fin of the second thermoelectric module is different from a temperature of the first fluid"; the limitation is directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 16, modified Beitner discloses all the claim limitations as set forth above.  
With regard to the limitation "wherein a flow direction of the first fluid is different from a flow direction of the second fluid"; the limitation is directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 17, modified Beitner discloses all the claim limitations as set forth above.  
With regard to the limitation "the flow direction of the first fluid is perpendicular to the flow direction of the second fluid"; the limitation is directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 19, Beitner discloses a power generating apparatus comprising: a duct through which a first fluid passes (page 2 lines 62-63); a first thermoelectric module and a second thermoelectric module disposed on a first surface of the duct are spaced apart from each other (page 2 line 91; 6 in Figures 1 through 3; it is noted that the phrase "disposed on" does not require direct physical contact or the absence of intermediate components); and a first shield member disposed between the first thermoelectric module and the second thermoelectric module on the first surface of the duct (12 in Figure 1; page 2 line 103; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components), wherein the first shield member includes a first face (shown in annotated Figure 1 above) and a second face having a height higher than a height of the first face with respect to the first surface of the duct (shown in annotated Figure 1 above).
	While Beitner does disclose a passage 12 leading to a wiring access cavity 13 in the insulation 11, and that the elements 6 may be connected in series or parallel as desired (page 2 lines 106-111) and further discloses that further like generators may be mounted on the conduit 1 and the thermoelectric elements thereof connected as appropriate to achieve a total power output to meet a required DC power demand (page 2 lines 118-120); Beitner does not explicitly disclose a connector disposed between the first thermoelectric module and the second thermoelectric module on the first surface of the duct.
	Limbeck discloses a power generating apparatus and further discloses a connector disposed between first and second thermoelectric modules on a surface of a fluid duct (45 - [0069]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the thermoelectric modules of Beitner with a connector, as disclosed by Limbeck, because the use of a connector to establish an electrical connection between thermoelectric modules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Beitner, as modified by the teaching of Limbeck, discloses a first connector is disposed between the first surface of the duct and the first shield member such that the first connector to spaced apart from the first shield member (Limbeck - 45; [0069]).
	With regard to the limitation requiring the first connector disposed between the first surface of the duct and the second face of the first shield member such that the first connector is spaced apart from the first shield member, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Modified Beitner further discloses a third thermoelectric module and a fourth thermoelectric module disposed on a second surface of the duct facing the first surface of the duct, and the third thermoelectric module and the fourth thermoelectric module are spaced apart from each other (Beitner - page 2 lines 78 through 83; page 2 line 91; 6 in Figures 1 through 3; page 2 lines 118-122 disclose additional generators may be mounted on conduit 1 to achieve desired power.  This configuration would contain a plurality of component 12 shown between the generators in Fig. 1 of Beitner; it is noted that the phrase "disposed on" does not require direct physical contact or the absence of intermediate components); a second shield member disposed between the third thermoelectric module and the fourth thermoelectric module on the second surface of the duct (Beitner - page 2 lines 78 through 83; 12 in Figure 1; page 2 line 103; page 2 lines 118-122 disclose additional generators may be mounted on conduit 1 to achieve desired power.  This configuration would contain a plurality of component 12 shown between the generators in Fig. 1 of Beitner; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components), wherein the second shield member includes a third face disposed between the third thermoelectric module and the fourth thermoelectric module and a fourth face disposed between the third thermoelectric module and the fourth thermoelectric module and having a height higher than a height of the third face with respect to the second surface of the duct (Beitner - page 2 lines 78 through 83; third and fourth face of second shield member correspond to first and second face of first shield member).
	While modified Beitner does disclose a passage 12 leading to a wiring access cavity 13 in the insulation 11, and the elements 6 may be connected in series or parallel as desired (Beitner - page 2 lines 110-111) and further discloses that further like generators may be mounted on the conduit 1 and the thermoelectric elements thereof connected as appropriate to achieve a total power output to meet a required DC power demand (Beitner - page 2 lines 118-1220; modified Beitner does not explicitly disclose a second connector disposed between the third thermoelectric module and the fourth thermoelectric module on the second surface of the duct.
	Limbeck discloses a power generating apparatus and further discloses a connector disposed between thermoelectric modules on a surface of a fluid duct (45 - [0069]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the thermoelectric modules of modified Beitner with a connector, as disclosed by Limbeck, because the use of a connector to establish an electrical connection between thermoelectric modules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Modified Beitner discloses a second connector is disposed between the second surface of the duct and the second shield member (Beitner - page 2 lines 78 through 83; Limbeck - 45; [0069]).
	With regard to the limitation requiring the second connector disposed between the second surface of the duct and the fourth face of the second shield member such that the second connector is spaced apart from the second shield member, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Modified Beitner further discloses the first face is disposed closer to the first thermoelectric module or the second thermoelectric module than the second face (Beitner - shown in annotated Fig. 1 above), and the second face is disposed lower than an upper surface of the first thermoelectric module and is disposed lower than an upper surface of the second thermoelectric module (Beitner - shown in annotated Fig. 1 above; it is noted that the terms "upper" and "lower" are dependent on the spatial orientation of the device). 
	Regarding claim 20, modified Beitner discloses all the claim limitations as set forth above.  Modified Beitner further discloses each of the first to fourth thermoelectric modules includes a thermoelectric device disposed on the corresponding surface of the duct (Beitner - page 2 lines 78 through 83; page 2 line 91; 6 in Figures 1 through 3; page 2 lines 118-122 disclose additional generators may be mounted on conduit 1 to achieve desired power.  This configuration would contain a plurality of component 12 shown between the generators in Fig. 1 of Beitner; it is noted that the phrase "disposed on" does not require direct physical contact or the absence of intermediate components) and a radiation fin disposed on the thermoelectric device (Beitner - fins 19 in Figures 1 through 3); and a distance between the first surface of the duct and the first face is less than a minimum distance between the first surface of the duct and the radiation fin (Beitner - distance between duct and first face in relation to distance between duct and 19 in annotated Figure 1 above).
	
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose, alone or in combination, the shield member further includes a first connecting face connecting the upper surface of the first face and an upper surface of the third face and a second connecting face connecting the upper surface of the third face and an upper surface of the second face; and the first connecting face is inclined at an angle greater than 0° and less than 90° with respect to the upper surface of the first face, as recited in claim 6, in conjunction with the limitations required in claims 1-5.


Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Beitner does not teach or suggest the first face is disposed closer to the first thermoelectric module or the second thermoelectric module than the second face, as recited in independent claim 1.
	In response to Applicant's argument, Beitner discloses the limitation as shown in annotated Figure 1 above.
	Applicant argues that Beitner does not teach or suggest the second face is disposed lower than an upper surface of the first thermoelectric module and is disposed lower than an upper surface of the second thermoelectric module, as recited in independent claim 1.
	In response to Applicant's argument, as set forth above in the annotated Figure 1 of Beitner, the upper surfaces of the respective thermoelectric modules correspond to the upper surfaces of 8 in annotated Figure 1 of Beitner as shown above.  Beitner discloses 8 as sink cores in lines 129 and 130 of page 2, and the claims do not specify limitations which preclude the sink cores 8 of Beitner from being considered components of the respective thermoelectric modules. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726